DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-12, in the reply filed on 12/28/2021, is acknowledged.
Claims 13-17, 20-21, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-10, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aho et al. (US 6,531,196).
Claims 1-2, 8-9: Aho discloses a coated board.  The board includes least one polymer based coat preventing the transmission of liquids and gases.   The coat is 
Claims 3-4: the invention is disclosed per claim 1, above.   The board includes a polymer on a second side (claim 4) regardless of how the polymer was formed.
Claim 5: the invention is disclosed per claim 1, above.  The coating layer is without the use of a crosslinking agent (claim 3). 
Claim 6: the invention is disclosed per claim 1, above.   Kaolin, a clay mineral is includes in the board (col. 3, lines 33-37).
Claim 7: the invention is disclosed per claim 1, above.   Calcium carbonate is includes in the board (col. 3, lines 33-37).
Claim 10: the invention is disclosed per claim 1, above.  It is inherent or in the least it would have been obvious to one skilled in the art, that at least one dispersion barrier layer forms a printing surface. 

Aho et al.
          Claim 11: the invention is disclosed per claim 1, above.  The board WVTR is disclosed (Example 3, Table 1).  It would have been obvious to one skilled in the art that the board brightness be optimized in order to obtain desired board brightness.   The board WVTR and brightness are physical properties and not structures.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
          Claim 12: the invention is disclosed per claim 1, above.  The board water absorption rate is a physical property and not a structure.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 



Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/           Primary Examiner, Art Unit 1748